DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of August 9, 2018 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claim as it occurs in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the uses of the term, “reflection suppressing agent” (lines 5, 7, 11, 14, and 15) are indefinite and unclear in context in that the claim fails to make clear and definite what this “agent” is, and the specification fails to identify what this “agent” is.  Thus, the uses of the term, “reflection suppressing agent” in claim 1 would not clearly and definitely inform one of ordinary skill-in-the-art what is meant in context.
The uses of the term, “reflection suppressing agent” in each of dependent claims 2, 9, 12-14, and 17-18 are indefinite and unclear in context for substantially the same reasons as in independent claim 1.
In independent claim 19, the uses of the term, “reflection suppressing agent” (lines 3, 5, 10, 12, and 13) are indefinite and unclear in context in that the claim fails to make clear and definite what this “agent” is, and the specification fails to identify what this “agent” is.  Thus, the uses of the term, “reflection suppressing agent” in claim 19 would not clearly and definitely inform one of ordinary skill-in-the-art what is meant in context.
The term “long” in claim 3 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “short” in claim 3 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “fine” in claim 6 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Each of dependent claims 2-18 is unclear, at least, in that it depends from unclear, independent claim 1.

Potentially-Allowable Subject Matter
Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robens et al (‘444) is of general interest for disclosing the use of a laser range finder with a spray gun, where both are pointed to the same target surface.
Bamji (‘128) is of general interest for using an “opaque coating” for “reducing optical path stray reflection.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648